IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-48,403-03


                          EX PARTE EDWARD BEALL, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W97-18249-U(C) IN THE 291ST DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam. YEARY , J., dissents.

                                            ORDER

       Applicant was convicted of aggravated sexual assault and sentenced to ten years’

imprisonment. The Fifth Court of Appeals affirmed his conviction. Beall v. State, No. 05-98-

01086-CR (Tex. App.—Dallas Jul. 21, 1999) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant’s first writ application challenged the conviction and was denied without written

order on the trial court’s findings without a hearing in February 2001. His second writ application

was dismissed as non-compliant. The amended 11.07 application before the Court raises three

grounds. Applicant’s cruel and unusual punishment ground and his prosecutorial misconduct ground
                                                                                                    2

are dismissed. TEX . CODE CRIM . PROC. art. 11.07 § 4(a). Based on the Court’s review of the entire

record, including the live hearing from the prior habeas corpus proceedings in this case,1 Applicant’s

actual innocence claim is denied.

Filed: January 15, 2020

Do not publish




       1
        Ex parte Beall, No. WR-48,403-02 (Tex. Crim. App. Mar. 27, 2019) (dismissed as non-
compliant).